DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18, 27-31 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson [JP 2012-529047] (see also WO 2010/141011) in view of Inai (JP 2002-202362).
Regarding Claim 18, Thompson teaches an ultrasonic detecting device for detecting target object within a given detection range [0018; 0023-25; 0035-40], the device comprising:; a receiver comprising a plurality of receiving elements [0018; 0023-25; 0035-40], each receiving element of the plurality of receiving elements receiving a reflection wave of the first pulse wave and the second pulse wave [0018; 0023-25], and each receiving element of the plurality of receiving elements converting the reflection wave into an echo signal [0023-25; 0035-37]; a motor configured to rotate at least the receiver [0023-25; 0035-40]; and processing circuitry configured to: retrieve a first echo signal and a second echo signal from the echo signal [0023-25; 0035-40], the first echo signal being retrieved from a frequency band corresponding to the first frequency band and the second echo signal being retrieved from a frequency band corresponding to the second frequency band [0035-40], generate a first image data and a second image data, the first image data being generated by performing a beamforming based on each first echo signal retrieved from the plurality of receiving elements [0035-40], the second image data being generated by performing a beamforming based on each second echo signal retrieved from the plurality of receiving elements [0023-25; 0035-40], and generate a synthesized image data by synthesizing the 
Regarding Claim 31, Thompson teaches an ultrasonic detecting device for detecting target object within a given detection range [0018; 0023-25; 0035-40], the device comprising:; a receiver comprising a receiving element [0018; 0023-25; 0035-40] that receives a reflection wave of the first pulse wave and the second pulse wave [0018; 0023-25], and that converts the reflection wave into an echo signal [0023-25; 0035-37]; and processing circuitry configured to: retrieve a first echo signal and a second echo signal from the echo signal [0023-25; 0035-40], the first echo signal being retrieved from a frequency band corresponding to the first frequency band and the second echo signal being retrieved from a frequency band corresponding to the second frequency band [0035-40], and generate a first image data and a second image data, the first image data being generated based on the first echo signal, the second image data being generated based on the second echo signal [0023-25; 0035-40]. Thompson does not explicitly teach – but Inai does teach a transmitter configured to transmit a plurality of sequences, each sequence of the plurality of 
Regarding Claim 34, Thompson teaches an ultrasonic detecting method for detecting target object within a given detection range [0018; 0023-25; 0035-40], the method comprising:; receiving a reflection wave of the first pulse wave and the second pulse wave with each receiving element of a plurality of receiving elements [0018; 0023-25; 0035-40] and converting the reflection wave of each receiving element into an echo signal [0018; 0023-25]; rotating at least a receiver comprising the plurality of receiving elements [0023-25; 0035-40]; retrieving a first echo signal and a second echo signal from the echo signal, the first echo signal being retrieved from a frequency band corresponding to the first frequency band and the second echo signal being retrieved from a frequency band corresponding to the second frequency band [0023-25; 0035-40]; generating a first image data and a second image data, the first image data being generated [0023-25; 0035-40] by performing a beamforming based on each first echo signal retrieved from the plurality of receiving elements, the second image data being generated by performing a beamforming based on each second echo signal retrieved from the plurality of receiving elements [0023-25; 0035-40]; and generating a synthesized image data by synthesizing the first image data and the second image data based on an angular position of the receiver when the first image data is generated and an angular position of the receiver when the second image data is generated [0023-
Regarding Claim 27, Thompson also teaches  wherein the motor rotates the receiver is a direction perpendicular to a plane in which the beamforming is performed [0018; 0023-25; 0035-40].
Regarding Claim 28, Thompson also teaches  wherein the receiver and the transmitter are separated from each other and are not moving relative to each other [0018; 0023-25; 0035-40].
Regarding Claim 29-30, Thompson also teaches  wherein the motor rotates the receiver along a horizontal/vertical plane [0018; 0023-25; 0035-40].

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson [JP 2012-529047] (see also WO 2010/141011) in view of Inai (JP 2002-202362), as applied to claim 18 above, and further in view of Koubiadis (US 10,247,815).
Regarding Claim 19, Thompson does not explicitly teach wherein the transmitter transmits a second sequence after transmitting the first sequence, the second sequence including a third pulse wave in a third frequency band and a fourth pulse wave in a fourth frequency band, the fourth frequency band being a different frequency band from the third frequency band, a time interval .

Claims 20-25 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson [JP 2012-529047] (see also WO 2010/141011) in view of Inai (JP 2002-202362), as applied to claims 18 and 31 above, and further in view of Hayashi (JP 2008-058040) and Shiraki (JP 04064076 A).
Regarding Claim 20, Thompson does not explicitly teach – but Hayashi does teach wherein the processing circuitry is further configured to reduce an echo intensity of a false image, the false image being an echo image included in the first image data and caused by the second pulse wave [0022-26]. Shiraki also teaches this limitation in [Abstract; Page2, Column 2]. It would have been obvious to modify the device of Thompson to include reducing echo intensities in order to reduce saturation, improve contrast, and improve precision and accuracy. 
Regarding Claims 21 and 32, Thompson does not explicitly teach – but Hayashi does teach wherein the processing circuitry is further configured to reduce the echo intensity of the false image by smoothing an echo intensity of the first image data and the second image data at corresponding positions in the first image data and the second image data [0022-26]. Shiraki also teaches this limitation in [Abstract; Page2, Column 2]. It would have been obvious to modify the device of Thompson to include smoothing echo intensities in order to reduce saturation, improve contrast, and improve precision and accuracy.
Regarding Claim 22, Thompson does not explicitly teach – but Hayashi does teach wherein the processing circuitry is further configured to reduce the echo intensity of the false image by smoothing an echo intensity of a plurality of image data among the first image data and the second image data, the smoothing being performed at corresponding positions in the plurality of image data, the plurality of image data being generated with the receiver rotated at substantially a same angular position [0022-26]. Shiraki also teaches this limitation in [Abstract; Page2, Column 2]. It would have been obvious to modify the device of Thompson to include reducing echo intensities in order to reduce saturation, improve contrast, and improve precision and accuracy.
Regarding Claims 23 and 33, Thompson does not explicitly teach – but Hayashi does teach wherein the processing circuitry is further configured to: detect a false image factor signal causing a false image, the false image being an echo image included in the first image data and caused by the second pulse wave, and reduce an echo intensity of the false image factor signal [0022-26]. Shiraki also teaches this limitation in [Abstract; Page2, Column 2]. It would have been obvious to modify the device of Thompson to include smoothing echo intensities in order to reduce saturation, improve contrast, and improve precision and accuracy.
Regarding Claim 24, Thompson does not explicitly teach – but Hayashi does teach wherein the processing circuitry is further configured to reduce the echo intensity of the false image before the first image data is generated [0022-26]. Shiraki also teaches this limitation in [Abstract; Page2, Column 2]. It would have been obvious to modify the device of Thompson to include smoothing echo intensities in order to reduce saturation, improve contrast, and improve precision and accuracy.
Regarding Claim 25, Thompson does not explicitly teach – but Hayashi does teach wherein the processing circuitry is further configured to reduce the echo intensity of the false image in the first image data [0022-26]. Shiraki also teaches this limitation in [Abstract; Page2, Column 2]. It would have been obvious to modify the device of Thompson to include smoothing echo intensities in order to reduce saturation, improve contrast, and improve precision and accuracy.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson [JP 2012-529047] (see also WO 2010/141011) in view of Inai (JP 2002-202362), as applied to claim 18 above, and further in view of Kzuki (US 2016/0131760).
Regarding Claim 26, Thompson does not explicitly teach – but Kozuki does teach wherein each receiving element of the plurality of receiving elements has a receiving surface having a rectangular shape and is configured to receive the reflection wave from a fan area having a fan shape [0015; 0040; 0072]. It would have been obvious to modify the device of Thompson to include a rectangular receiving surface in order to create 2-D reception beams. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645